In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00330-CV

ALLISON PUBLICATIONS, LLC,                    §   On Appeal from the 431st District Court
Appellant and Appellee
                                              §   of Denton County (21-4755-431)

V.                                            §   August 18, 2022

JANE DOE, Appellee and Appellant              §   Opinion by Justice Walker

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings to

include giving Jane Doe the opportunity to provide any facts necessary to establish

the court’s jurisdiction to decide her TCPA motion.

      It is further ordered that appellee/appellant Jane Doe shall bear the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker